Case 6:21-cv-00162-ADA-JCM Document 81-1 Filed 05/18/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
Jeremy Bravo, et al.
vs. Case No.: 6:21-cv-00162-ADA-JCM
Nancy Pelosi, et al
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for
Admission Pro Hac Vice filed by Andrew D. McCartney , counsel for
Gov. Mike DeWine & Sec. of State Frank LaRose | and the Court, having reviewed the motion, enters

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Andrew D. McCartney may appear on behalf of Gov. Mike DeWine & Sec. of State

 

in the above case.

IT IS FURTHER ORDERED that Andrew D. McCartney , if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of May , 20

 

UNITED STATES DISTRICT JUDGE
